DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments to Claims
Applicant’s amendments to the claims dated 2/26/21 are acknowledged.  Claims 85-90 are pending.  Claims 85-87 are amended.  Claim 90 is new. Claims 86-88 remain withdrawn as being drawn to a nonelected invention.  Examination on the merits continues on claims 85, 89, and 90.

INFORMATION DISCLOSURE STATEDMENTS
The information disclosure statements filed 10/07/20; 10/13/20; 2/26/21; 2/26/21 and 3/12/21 have been considered by the Examiner and an initialed copy of the IDS are included with the mailing of this office action.

Claim 89
Claim 85 is drawn to a liposome comprising Eribulin within the internal phase of the liposome.  Claim 85 has been amended, at least, to require wherein “the eribulin….is…encapsulated into the liposome in a ratio of 45 to 71 mol of the total lipid in the pharmaceutical composition to 1 mol of the Eribulin at the amount in free form.”
As discussed previously (see 9/1/20 Office action at pages 3-4), claim 89 is a product-by-process claim, dependent upon withdrawn process claims 86-88.  
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference.
With regard to claim 89, the liposome appears to have the same structure of that of new claim 85.  Thus, for the purposes of prosecution, claim 89 is considered to read on a liposome comprising Eribulin in the internal phase of the liposome; wherein the internal phase of said liposome further comprises (i) citric acid and/or a citrate salt and (ii) at least one NH4+ salt chosen from ammonium sulfate, ammonium citrate, and ammonium tartrate.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 85 and 89 remain, and new 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2004/0156889 to “Hu” of record further in view of US Patent Application Publication No. 2007/0112176 to Seiki (“Seiki,” of record on IDS filed 12/6/13).  
With regard to claims 85 and 89, Hu discloses liposomes comprising an antineoplasitic agent within the interior of the liposome, with trapping efficiencies approaching 100% (abstract, paragraph [0018]). Hu discloses wherein preformed liposomes comprising citric acid and a low internal pH are loaded using a pH gradient, where after loading the exterior of the liposome is exposed to a quenching agent, which crosses the liposome lipid layer, enters the interior of the liposome and neutralizes the interior of the liposome to prevent hydrolysis of the antineoplastic agent (paragraphs [0018], [0047]-[0048]).  In one embodiment, Hu teaches the interior buffer of the preformed liposome comprises citric acid, and that the quenching agent is an ammonium salt, including ammonium chloride (Example Tables); but discloses additional ammonium salts can be used, including ammonium sulfate, ammonium tartrate and ammonium citrate (paragraph [0048], [0159]).  Thus, the loaded liposome comprises an antineoplastic agent, citric acid and an ammonium salt within the interior of the liposome.  Hu discloses any antineoplastic agent can be encapsulated, including anthracyclines such as doxorubicin (paragraph [0028]).   Hu discloses that its liposomes with high percentage of trapping efficiency increases the overall stability of the drug and liposome, while reducing the total amount of encapsulated agent necessary to achieve a therapeutic effect (paragraph [0018]). Regarding the molar ratios in claims 85 and 90, Hu contemplates any efficacious ratio of lipid to pharmaceutical agent; Hu prefers a molar ratio of about 5:1 to about 100:1 (paragraph [0042]). 
However, Hu does not disclose wherein the antineoplastic agent is Eribulin, as required by the instant claims.
Seiki discloses a liposome (see abstract and examples) that can have medicinally active treating agents, such as doxorubicin, entrapped within the liposome in addition to ammonium salt (see paragraphs [0053], [0072] and examples).  Seiki discloses that one alternative medicinally active agent that can be trapped within the liposome is the antitumor agent E7389 (Eribulin) (see paragraph [0054]).  Seiki discloses the method of entrapping liposomes is not limited, and includes a method of loading 
 It would have been obvious to load Eribulin in the liposomes of Hu.  A skilled artisan would have been motivated to load the liposomes according to Hu because Hu discloses using its technique results in high trapping efficiencies, resulting improved drug and liposome stability.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as antineoplastic agent-loaded liposomes comprising citric acid and an ammonium salt were known in the art at the time of the invention. 
Claim 85 newly requires a molar ratio between the total lipid and the eribulin of 45:1 to 71:1. New claim 90 requires that this molar ratio be 66:1 to 71:1. These molar ratios are within Hu’s preferred range of about 5:1 to about 100:1. The ranges overlap, and therefore, a prima facie case of obviousness exists. See MPEP 2144.05, part (I).

RESPONSE TO ARGUMENTS
Applicant’s arguments in the February 26, 2021, reply are not convincing of error, even when considered along with the Affidavit of December 23, 2019.
Applicant first alleges that the new molar-ratio limitations “are not accounted for in the combination of the cited art.” (Reply at page 9, item (1).) As discussed within the rejection, however, the claimed molar-ratio ranges lie completely within Hu’s preferred molar-ratio range. As such, a prima facie 
Applicant alleges that “Seiki’s liposomes are not related to Hu’s liposomes” and contends that the skilled artisan would have had “no reason” to encapsulate Seiki’s eribulin “in a completely different liposome system, the liposome of Hu.” (Reply at page 9, item (2)(a).) Applicant has not explained why Seiki’s and Hu’s liposomes are “not related.” Both systems are liposomes specifically designed for encapsulation and subsequent in vivo delivery of drugs. Hu contemplates the use of numerous art-recognized phospholipids (paragraphs [0036]-[0037]), as does Seiki (paragraphs [0012]-[0013]). These lists contain many of the same options, for example phosphatidylethanolamines and phosphatidylinositols, and both references contemplate incorporating polyethylene glycol (PEG) into the phospholipids (Hu [0037]; Seiki [0013]). Both references suggest including cholesterol, a liposome stabilizer (Hu [0041]; Seiki [0012]). Hu and Seiki are not identical, of course, but they are certainly from the same field of endeavor as each other and as the claimed invention. They are therefore analogous references. See MPEP 2141.01(a), part (I).
Applicant alleges that “the problem faced by Hu and the purpose of the ammonium salt in Hu’s liposomes are different from that of the present invention.” (Reply at page 9, item (2)(b).) More specifically, applicant argues that the instant invention uses ammonium salt “to achieve a high encapsulation of eribulin,” while Hu uses ammonium salt “as a quencher, which is added after drug encapsulation to raise the pH of the internal phase to enhance drug and liposome stability.” (Reply at pages 9-10, item (2)(c).) Applicant does not explain why Hu’s “enhance[d] drug and liposome stability” would not lead to a “high encapsulation of eribulin.” Regardless, even if these outcomes are mutually exclusive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant suggests that Hu’s system is only suitable for drugs that are “chemically unstable at a low pH.” (Reply at page 10, item (2)(d).) But Hu expressly contemplates pharmaceutical agents of all 
Applicant suggests that Hu’s quenching step is optional, referring to Hu’s examples, then concludes that quenching may not be necessary to stabilize eribulin and that ammonium salt would therefore not necessarily be present in Hu’s system when encapsulating eribulin. (Reply at page 10, item (2)(e).) Again, however, applicant has provided no evidence that eribulin is “stable at a low pH.” And in any event, Hu emphasizes the usefulness of a quenching step to enhance chemical stability and prolong shelf life. See, e.g., Abstract; paragraphs [0018], [0048] (referring to “reduced propensity for hydrolysis of either excipients or drug relative to an un-quenched formulation”). Applicant has not explained why, regardless of eribulin’s acid tolerance, the person of ordinary skill in the art would not have wished to use Hu’s quenching step to improve stability.
Applicant finds that “there is no evidence of eribulin being considered unstable in Seiki’s liposomes.” (Reply at page 10, item (2)(f).) This argument appears to be a suggestion that the person of ordinary skill in the art would have understood that Seiki’s liposomes could successfully encapsulate eribulin and would have had no desire to encapsulate eribulin in any other liposome system. This argument is not convincing of error. As discussed above, Hu teaches that his gradient system results in stable liposomes that protect the encapsulated drug from hydrolysis and that have longer shelf life. Applicant has not explained why the person of ordinary skill in the art would not have wished to improve on Seiki’s eribulin-containing liposomes.
Applicant acknowledges that “Hu lists that a preferred lipid:pharmaceutical molar ratio includes about 5:1 to about 100:1” at paragraph [0042] but notes that the most preferred range is about 15:1 to 
Applicant notes that the instantly claimed ratios (45:1, 66:1, and 71:1) are not within Hu’s “most especially preferred” range of about 15:1 to about 25:1. (Reply at pages 11-12, item (2)(h).) But “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” MPEP 2123, part (II). The instantly claimed ratios are indeed within Hu’s “preferred” range of about 5:1 to about 100:1. The fact that they are not “most especially preferred” by Hu does not constitute a teaching away from Hu’s entire preferred range.
Applicant again refers to the December 23, 2019, declaration of inventor Kenji Hyodo in support of patentability. In particular, applicant refers to Table 2 of the Hyodo declaration as evidence that eribulin is difficult to encapsulate relative to doxorubicin. (Reply at pages 12-13.) Applicant focuses on the Hyodo declaration’s calculation of encapsulation efficiency (i.e., [amount encapsulated – amount unencapsulated] / total starting amount; see item 8 on page 11 of the declaration). The Hyodo declaration, however, suggests that even when encapsulation efficiency is relatively low, the actual 

Conclusion
No claims are allowed.  No claims are free of the prior art.


FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633